LAMM, J.
This action was brought by the three minor children of Edward L. Ohrismer, for the death of said Edward by the alleged negligence of defendant corporation. The trial resulted in a judgment in their favor for $3,200, signed by ten out of twelve jurors, and defendant appealed to this court on assignments of error, one of which challenges the constitutionality of the law permitting less than twelve jurors to render a verdict. As such constitutional question, since Gabbert v. Railroad, 171 Mo. 84, decided December 24th, 1902, is no longer considered an open one, it is not deserving of, and therefore will not receive attention; but as the appeal in this case was taken prior to the date the opinion in the Gabbert case was handed down, the cause will be considered on its merits.
Attending to the case made on the facts, it is as follows:
Edward L. Ohrismer was the rise of thirty-five *197years of age and was an employee of appellant corporation from March 18th, 1901, to July 13th of the same year. Prior to his taking service with appellant, he was a lineman and had worked for railroad companies and in .“building artesian wells ’•’ but was a novice as a river waterman. After becoming appellant’s servant, he worked in a construction gang , and part of the time on cable work, so that, on July 13th, 1901, it befell that he was one of a construction and repair gang of twelve men engaged on the repair of appellant’s submarine cable crossing the Missouri river from “Washington in Eranklin county to the north shore of said river in Warren county. This gang was under Thompson, a general foreman, and Caesar, a subforeman. It seems that appellant’s cable was connected with the aerial wires and poles on either shore, and consisted of a bundle of wires compressed in a jacket or otherwise held together in a cable form two inches thick. As it lay on the river bed, it got out of repair and about five days prior to the date in question, said construction and repair gang came from St. Louis to raise and repair the cable.
The plan and mod%is opercmdi adopted for the work were as follows: a water craft was chartered. This craft, called a flat boat or barge, was a craft with rake ends, standing, as ladened at the times in hand, about three feet from the gunwale to the water line, was about 35 or 40 feet long by 15 feet wide, and was such a craft as was generally used for carrying material, freight, ferrying, etc., on river waters. It was equipped with pulleys and certain mechanical appliances, among others, those appurtenant to bringing material from the shore on a. steel wire.
As the said cable is distinguished in the evidence from said steel wire, the latter being called a ‘ ‘ strand, ’ ’ and as the witnesses do not always discriminate in their testimony between the cable and the strand, hereinafter, to aid in clearness of statement, said cable will be re*198ferred to as the “cable” and “strand” will be used to designate the steel wire aforesaid, which wire was five-sixteenths of an inch in diameter and extended from the barge as it lay in the river to the south or Washington shore where it was fastened to a stake close to where the cable emerged from the water.
The Missouri river at this point was about one-half a mile wide, and runs from the west to the east. Its current lay toward the south shore and ran swiftly at from 6 to 10 miles per hour, because of being deflected by a bar or reef and a point of rocks near by, and it was further accelerated at the north and south rake ends of the barge as it lay anchored broadside to the current, as will be presently shown, and the muddy waters concealed from the eye objects lying beneath their surface.
This barge, floated a distance amid stream, was located broadside to the current, and the cable was hoisted from the river bed and, being elevated over, rested upon the barge, which thereby and afterwards performed' the several offices of a platform for the men to stand and work on, a workshop, and a place to hold the cable in view and in place for repair. As the work progressed, the barge was from time to time worked or moved from the north towards the south, the cable still lying thereon, and the defects thus exposed to view were repaired. The repairs consisted in cutting out defective portions of the cable and splicing in new pieces and in encasing certain portions of the cable with iron pipe. In addition to said strand, extending from the barge to the south shore and there fastened to a stake, certain wires were stretched from the barge up stream to a dock and the primary office of these latter wires was to hold the barge in place against the current. When necessary to move the barge towards the south shore, as we understand the record, the said strand was called in play and manipulated by appliances operated in connection therewith, and which strand, as said, was otherwise used in transporting material from the *199shore. When so used in either capacity, it was elevated over the surface of the water, held tant and the material brought to the barge from the shore by means of a rope and pulley on the strand, or the barge was moved toward the shore in line with the cable, as the ease might be. When not in use, the strand was permitted to slacken into the water, and when so slack it entered the water about fifteen feet from the barge and reappeared a short distance from the south shore, and the evidence shows that continuously for two days before the 13th of July ■the strand lay slack in the water, subject may be to some deflection by force of the current. The cable, elevated on the barge, returned to and disappeared in the water about the same distance from the barge as did the strand. The portions of the cable and strand elevated over the barge were in plain view from the south shore and they could be seen from the points where they left the barge to the points where they entered the water, but the roiled condition of the water, as said, concealed both cable and strand at once upon their striking its surface.
The work had progressed for five days or so and • the barge had been moved south from time to time until it was within 150 feet or thereabouts of the south shore and there it remained in position over the night of July 12th. The construction gang lodged and ate in the town of Washington, and the plan adopted for getting the men to and from their work was this: a skiff was hired from one Hugo Lambke and with it he was hired as an oarsman. He and his boat were paid for at $2 per day. Lambke was within a month or so of twenty years of age. His regular employment was a cob-pipe maker in a cob-pipe factory in Washington, but he was a waterman, had been for years skilled in the use of oars and in rowing skiffs on the Missouri river, in fishing, in catching drift and ferrying people (principally his own kin) over the river and rowing them to and fro thereon. While some comment is made by respondents ’ conn*200sel on his age, yet the case is presented to ns substantially on the theory that he was an adept and, hence, a competent riverman. His skiff was 15 feet 10 inches long, 16 inches deep, 4 feet 4 inches wide at the top and 2 feet 5 inches wide at the bottom, and was such a skiff as was usually employed in navigating the Missouri river and other like waters. It was equipped with two pairs of oars, and these oars were “tight oars,” otherwise known as swivel oars; that is to say, the oarlock was so arranged that when the oar was in position it was tight, the oarlock being fastened to the oar by an iron pin about the size of an eight-penny nail transversing it and the lips of the oarlock. The oarlock had a circular iron pin as thick as one’s finger and about two or three inches long, dropping therefrom, and which pin fitted into a hole or socket in the gunwale and revolved there as a pivot with each oar stroke. While this was the usual oar and oarlock used on boats of this character in navigating this stream and like waters, yet there' was evidence that a different sort of oarlock was sometimes, but rarely, used. For instance, a cut was made in the gunwale of a boat in the form of the letter “U” and the oar was loosely placed in this cut. Another device was to insert pegs in the upper edge or gunwale of the boat and the oar would be placed in and worked between these pegs, but neither of the latter appliances was shown to be in usual use. In fact, of all the boats known to the witnesses and used on these or similar waters, there was but one that was shown to be equipped with any oarlock appliances or oars differing from those used on Lambke’s boat, and that was a light pleasure boat known as a clinker-built boat, i. e., a lapstreak boat, so designated because of the exterior’ boards overlapping like the weather-boarding on a house. Sundry dangers were indicated by the evidence pertinent to the use of tight oars or swivel oarlocks. For instance, in the turbid Missouri river water, where submerged snags and other obstructions abound and are not discoverable, *201to dip a tight oar too deeply in a swift current might cause the blade of the oar to catch on a sunken obstruction, whereat the pressure of the current might lock the oar in position and tighten it so that the oarlock pin could not be, in such emergency, pulled out of its socket in the gunwale and this might either result in breaking the oar or overturning the boat; whereas it was shown that the loose oar on meeting such obstruction would automatically adjust itself to the circumstances, or could be unshipped by a twist of the wrist.
In this connection the following occurred at the trial, referring to Lambke’s skiff: (by appellant’s counsel) : “Will counsel admit that this was a suitable boat and suitable appliances for crossing this river at this point?” (By Judge Booth, one or respondents’ counsel) : “It would be if those obstructions were not there.” (By Mr. Holland): “Apart from obstructions and dangers you admit that this was a proper boat to cross this river at that place? ” (By Judge Booth): “Except for these appliances and obstructions, yes.” From which it would appear that, the oarlocks and the method of fastening the oars therein and to the boat excepted, it was admitted that Lambke’s boat was a suitable craft for transporting the men to and fro.
Lambke’s duty was to row the men back and forth from the south shore -to their work, and between times to fetch and carry from the town ice and water and buy ice for the men. He generally took the men in two cargoes — once in the morning in two trips, back and forth at noon and back at night, making eight trips with men each day. While he could row his skiff with five or six men across the Missouri river and had done so prior to his employment, yet in the stiff current it was best to have an additional rower, and accordingly two of the construction gang, confessedly experienced oarsmen, Johnson and Haines, were assigned by appellant’s foreman to assist him, and Caesar and Thompson also assisted somewhat once in a while. In this construction *202gang was one Byrnes. The evidence showed that while Lambke considered him a fair oarsman, yet that in fact and in truth he was unskilled and unfit for that work and had a knack of using his oars too deeply in the water as if, to use the chimney-corner expression of one witness, he was “digging potatoes.” The only instructions given to the oarsman, including Lambke, were to land on the down-stream side of the barge at a little distance from its southeast corner. Here the force of the current was broken by the barge and dead water existed, and it was the safest and the proper place to disembark and embark the men. The route this skiff took on its trips was left optional with the rowers, that is to say, no directions whatever were given by Thompson or Caesar. There was evidence, however, that in leaving the south shore advantage could be and was sometimes taken of a little dead water right at the shore to row west up stream and then strike the current and get up away farther and then drift across, aided by the current, slantwise, northeast to the barge-landing, crossing the cable and strand en route. If such crossing were made, say, twenty feet from the barge there was no danger, but if the crossing was closer to the barge than that there was danger of fouling an oar on the strand or cable. There was other evidence in the case that the usual course of the skiff was to keep east of the cable and strand, i. e., on the down-stream side, the whole way across, and that by heading the boat properly and holding it skillfully with the oars, the- force of the current could be used to drift the boat across quite to the barge-landing to the east of the cable and strand. This course would not involve crossing the strand or cable at all; and the record shows the boat had made as many as fifty trips without accident up to the morning of July 13th.
Shortly after six o’clock on the morning of July 13, 1901, before the foremen got to the levee, and at an unusual hour (though there is evidence that the men *203were instructed to get an early start that morning), five of the men, inclusive of Lambke, appeared at the levee, when neither Johnson nor Haines was present, and boarded this boat,to-wit, Ohrismer, Byrnes, Pollard and Oouzzens, for the purpose of going to the barge to their work. Lambke held the bow oars, that is to say, he was next to the bow of the boat, and his back, when seated, was to the bow. The next seat was occupied by Byrnes who took the second pair of oars. One of the men, Chrismer, took the stern seat. Pollard and Oouzzens are not located by the testimony. As they were about to get under way and leave shore, Johnson appeared some distance away and demanded to be taken aboard, but Byrnes foolishly called to him that he (Byrnes) would take the oars, or that Johnson could go, or await the next trip, and there is some evidence that Lambke then and there permitted Byrnes to row, or said he might row, thinking him a competent oarsman. As the skiff left shore, the oarsmen rowed up stream getting west of the strand and cable, and, in undertaking to drift across and reach the barge-landing, they came too close to the barge, Byrnes’ starboard oar, plying too deep, fouled on the strand or cable three feet under water, the current drove the boat and locked oar against the strand or cable and overturned the boat in drowning water; two of the men, Ohrismer and Byrnes, seized the strand when shipwrecked, but were speedily washed off and drowned, the others floated down stream and were picked up alive.
Lambke, having escaped drowning by the skin of his teeth, as it were, refused longer employment with appellant, but his boat was used after the accident to transport the men until the work was completed without further incident.
There was evidence that the construction gang had placed this cable and strand in position and none to the contrary; so, too, that Ohrismer took part in it; also indicating that he knew that the strand as well as. the *204cable were slackened into the water and made no objection thereto, and that he was familiar with the uses to which the strand was put. There was no evidence that he was invited to go or made any objections to going with Lambke and Byrnes as oarsmen, or that he remonstrated when Johnson was refused admission to the boat, nor was there any evidence that appellant through its foremen had any notice of the plan adopted by the men in crossing that morning or participated in any way in the arrangement then spontaneously made by the men. The record furthermore shows that Byrnes had helped row one or more times, but that the foreman did not know he had taken it upon himself to row at such times, and it is shown that neither of the foremen designated him as an oarsman. It was shown, too, that if Byrnes had not used a negligently deep stroke, the cable or strand could have been crossed safely even as close to the barge as the boat had been steered or drifted.
On March 6, 1902, the widow of Chrismer brought suit against appellant, but having been instituted later than by statute permitted, it was dismissed and in lieu thereof and within the year, his minor children brought this action with the result aforesaid.
The cause was tried on a second amended petition and the gist of the complaint, omitting the general allegations by way of inducement and descriptive of the situation, plan of procedure, appliances used, etc., is shown by the following excerpt therefrom:
“That the making and maintaining of said obstruction to navigation in said river by defendant was wrongful, careless and negligent.
‘ ‘ That with the said obstructions in said river, the said skiff, of the dimensions aforesaid, and with oars, pins and sockets, together operable as aforesaid, was unsuitable, defective and dangerous for use as the same was so provided to be used, and actually used by defendant as aforesaid: and that the providing of the same, *205and the using of the same as aforesaid was wrongful, careless and negligent.
‘ ‘ That the failure of defendant to provide and furnish a sufficient number of oarsmen competent to safely row and run said skiff, was wrongful, careless and negligent.
“That the conduct of defendant in transporting its said servants in said skiff as aforesaid with one or two oarsmen rowing the same being unskilled and incompetent, was wrongful, careless and negligent.
“That the conduct of defendant in suffering and causing the transportation of said Edward to said barge, to be as aforesaid, with said Lambke and said Byrnes acting as oarsmen of said skiff, to be begun and continued to the overturning of said skiff as aforesaid, was wrongful, careless and negligent.
“That the adoption and execution by the defendant of the plan on and according to which the defendant caused the said work to be done, and its servants to be transported to and from said barge, was wrongful, careless and negligent.
“ That by each and every of its said wrongful, careless and negligent acts and proceedings the defendant wrongfully, carelessly, and negligently, during the entire time of the prosecution of said work, put each of its said servants in imminent danger of being drowned in the waters of said river.
“That the said death of said Edward was caused by the wrongful acts, neglects and defaults of defendant, hereinbefore stated and alleged.”
It will be seen that the liability of appellant is predicated in the petition, (1) of negligence in making and maintaining an obstruction to navigation; (2) of failure to provide a sufficient number of competent oarsmen, 'and of the transporting decedent in a skiff with one of two oarsmen incompetent, and of suffering and causing the transportation of Chrismer to be begun and continued under such circumstances; and (3) that the *206whole plan of procedure together with the appliances used, the tout ensemble, to-wit, the obstructions in the river (the barge, cable and strand), the skiff of the dimensions aforesaid, plying back and forth, the oars, pins and sockets, etc., were dangerous and defective when used together as indicated.
Appellant stood on a general denial, coupled with a plea of contributory negligence, and coupled with a further plea of full'knowledge in Chrismer of the plan, procedure and appliances aforesaid, or that by the exercise of ordinary care these things might have been known to him, and that the dangers were open and obvious and that Chrismer knew the qualifications of his co-workers, etc., and assumed the risk incident to the work.
In an elaborate brief, appellant’s counsel present a formidable aggregation of assignments of error touching many rulings of the trial judge in giving as well as in refusing instructions, in modifying instructions asked, and in excluding as well as in permitting evidence, none of which need consideration until such time as it is first determined whether or not other existing assignments of error, based upon the refusal of mandatory instructions to find for defendant on the several specifications of negligence pleaded in the petition, and pressed upon us on review, are allowed; for, if there was error in refusing such mandatory instructions, any other errors become of no controlling importance in the case. In other words, if the case was not entitled to go to the jury at all on any of the specifications of negligence, then the way it was put to the jury by the court in other instructions, and errors, if any, against appellant relating to the admission or exclusion of testimony, become one and all academic matters and in the air.
I. Appellant prayed the court to give an instruction (No. 9) to the effect that there was no evidence of negligence in connection with the barge used by de*207fendant, which instruction.was refused. We think it should have been given, because respondents complain of an “obstruction to navigation” in the river and of the “plan” adopted. Now, the barge was an obstruction and it was a principal element in the “plan.” Its use under the evidence was either negligent or not. As no conceivable and reasonable plan for raising the heavy submarine cable and holding it up for repair, except by some raft or float or other craft of sufficient capacity and buoyancy to hold the men, together with their tools and appliances, is suggested or occurs to us, and as such craft must needs be stayed or anchored to fill its office and thus become some “obstruction to navigation,” and as the barge is in nowise assailed by respondents as unsuited to the problem to be solved in repairing the cable, we cannot see why the jury were not told that no negligence could be predicated of its use. And this is so for other reasons, viz., the chief offender, the one really struck at as an obstruction, is the cable and strand. Not only so, but there is no proof that the barge itself caused the accident or contributed thereto. If such barge in a hypothetical case, say, for instance, in the night time, should be anchored out in a navigable stream, with no signal lights displayed, and thereby cause damage to some craft or person lawfully navigating the stream, a different case might arise, but under the facts disclosed in this record, as respondents complain of the elements of the plan as well as of the plan itself, the appellant was entitled to analyze the negligence into its constituent elements, and eliminate those elements one by one from the consideration of the jury if unsupported by evidence.
II. Appellant asked and was refused an instruction (No. 11) to the effect that there was no evidence in the case that the skiff in question was not reasonably safe for the purposes for which it was being used by appellant at the time of the accident. To the same ultimate effect was a refused instruction (No. 16) relating to the *208oarlock. In our opinion the jury should have been given these instructions, and this for the reasons last above and for others to be presently considered. It must not be forgotten that by an admission the suitability of the boat to the particular use, its general health, so to speak, in soundness, depth, length and width, together with the fact that it was laid down and built on proper lines, were each and all, by necessary inference, put out of the case as elements of negligence. The only reservation made by respondents’ counsel in said admission (q. v.) as we construe the record, was that the oarlocks and the method of fastening the oars therein and to the boat were excepted from the scope and tenor of the admission, so far as the boat itself and its appliances are concerned.
In considering these oarlocks and the method of fastening them to the par and to the gunwale, we are met by the fact that, under the evidence, they were the usual appliances in use on boats on like waters. To this condition of things the law applies several rules, viz., the master does not insure against danger but against negligence. He is bound to use ordinary care in supplying reasonably safe tools and appliances to his servant. But this does not mean that he is to conform to every new invention, nor yet that he must use the best tools and newest appliances obtainable. The test of negligence is the ordinary use of the business. The standard of ordinary care is the conduct of ordinarily prudent persons under like circumstances. The rules of law applicable to the facts of this case are, in matter and style, formulated in a way soothing to the legal mind in Titus v. Railroad, 136 Pa. St. 618, quoted approvingly by this court in Minnier v. Railroad, 167 Mo. l. c. 119, thus: ‘ ‘ Some employments are essentially hazardous, . . . ; and it by no means follows that an employer is liable ‘because a particular accident might have been prevented by some special device or precaution not in common use.’ All the cases agree that the master is not *209bound to use the newest and best appliances. "He performs his duty when he furnishes those of ordinary character and reasonable safety, and the former is the test of the latter; for, in regard to the style or implement or nature of the mode of performance of any work, ‘reasonably safe’ means safe according to the usages and habits and ordinary risks of the business. Absolute safety is unattainable, and employers are not insurers. They are liable for the consequences, not of danger but of negligence; and the unbending test of negligence in methods, machinery, and appliances is the ordinary usage of the business. No man is held by law to a higher degree of skill than the fair average of his profession or trade, and the standard of due care is the conduct of the average prudent man. The test of negligence in employers is the same, and however strongly they may be convinced that there is a better or less dangerous way, no jury can. be permitted to say that the usual and ordinary way, commonly adopted by those in the same business, is a negligent way for which liability shall be imposed. Juries must necessarily determine the responsibility of individual conduct, but they cannot be allowed to set up a standard which shall, in effect, dictate the customs or control the business of the community.” To the same effect is Missouri case law, see, for example, Bohn v. Railroad, 106 Mo. l. c. 433-4; Steinhauser v. Spraul, 127 Mo. l. c. 562 ; Blanton v. Dold, 109 Mo. l. c. 74; Blundell v. Miller Mfg. Co., 189 Mo. 552.
The only evidence tending to show the want of duo care in the selection of oarlocks is based on the showing that in a certain contingency a tight oar can not be unshipped, nor can the oarlock be withdrawn from the gunwale of the boat. But due care can not be settled by one incident or 'a single hypothesis. No oarsman would select an oarlock appliance with reference to one possible incident or one fortuitous combination of cir*210cnmstances in rowing. Suck selection would be determined by considering tbe greatest average merit of tbe oarlock appliances in the long run and for general use, and this is, broadly speaking, in line with the philosophy of Bentham’s famous dictum, viz: that the right end of all human action is the creation of the largest balance of happiness. A method of determining the merits of a “IT” oarlock, or “peg” oarlock and a loose oar, wherein one possible contingency would be allowed to control, would lead to the rejection of such appliances out of hand as unsuitable. For instance', loose oars are easily lost overboard and such an accident might leave the boat occupants helpless in choppy or in insidious waters. Again, in mechanics an oar is but a lever, the oarlock is the fulcrum, so that, given a loose oar, the distance from the'fulcrum to the power or weight is liable to shift or vary between the oars and r'esult in an uneven or unsteady stroke and prevent, in such contingency, true and safe rowing. In summing up the comparative merits of a tight oar and a loose oar, considering the general use of the oar and the variety of incidents to be met with in rowing, it would not appear that the merits in favor of one and against the other are appreciable; and when the rules of law aforesaid are applied to the conceded record facts here, it seems to us that the appellant was entitled to the instructions now under consideration.
III. If we are right in our holdings, aforesaid, then appellant was entitled to its instruction numbered 12 to the effect that there was no evidence upon which any negligence could be predicated of the use of the skiff in connection with the barge; for conceding that the barge anchored as it was in the stream was a proper craft to be used in the plan for repairing the cable, and conceding that the skiff and oarlocks were those in ordinary use by ordinary prudent persons in navigating the Missouri river and like waters, the principle invoked *211in this instruction results as a matter of inexorable logic and proves itself.
IV. One of the charges made against defendant is “that the failure of defendant to provide and furnish a sufficient number of oarsmen competent to safely row and run said skiff was wrongful, careless and negligent.” Another'is “that the conduct of defendant in transporting its said servants in said skiff as aforesaid with one of the two oarsmen rowing the same being unskilled and incompetent, was wrongful, careless and negligent. ’ ’ The same charge by other words is made against defendant in another paragraph of the petition.
In this condition of the pleadings, appellant asked and was refused certain instructions which told the jury, in effect, that there was no evidence of the negligence complained of in the aforesaid specifications.
In our opinion appellant wais entitled to these declarations of law. Because: (1) it is conceded that Lambke was a competent oarsman; (2) it is conceded that there were two other competent oarsmen in appellant’s employ, viz., Haines and Johnson; (3) it is uncontradicted that these men were assigned by appellant to assist Lambke in rowing; and (4) it is not pretended that more than two competent oarsmen were necessary. So that, the record before us established quite beyond cavil that appellant came up to high-water mark in the performance of the duty it owed its servants in this particular. If, then, in spite of the due care of appellant, its servants sought to follow a plan of their own, hatched on the spur of the moment and in the absence of appellant’s foremen, unknown to them and therefore unsanctioned by them, and substituted an incompetent oarsman in the person of Byrnes, or if Byrnes obtruded himself without the knowledge of appellant in the office of oarsman with the permission of those in the skiff and refused Johnson permission to take the oars, the non-liability of appellant for this substituted and negligent plan of procedure and the results following its *212adoption, is shown by a mere colorless and bald statement of the facts.
The master is not required to be present at every precise instant of time to anticipate and guard against whimsical negligence of those of his servants who are fellow-servants to each other, but he has the right to assume in such class of business as .this, in the present. state of the law, that his servants will act with good sense and discretion toward each other.
Y. This brings us to the consideration of the only remaining feature of the plan adopted, to-wit, the cable and the strand — the one going over, and the other attached to, the barge and from thence both disappearing in the water and continuing thereunder to the shore. It is contended by respondents that this condition of things constituted actionable negligence, and in reply to this contention appellant insists, (1) that it was not negligent and that (2) the danger was incident to the work, and that it was obvious to decedent and, hence, that he assumed the risk.
At the threshold it may be said that in repairing a cable elevated on a ship, certain portions thereof would necessarily appear above the surface and other portions would be beneath. In this particular, the thing speaks for itself and it is not contended that any recognized plan for repairing a cable would omit or obviate this condition of things. Nor is it contended' by respondents that the strand was an unnecessary element in the plan. The contention of respondents is that (1) it was allowed to sag in the water, and (2) that it not only sagged into the water but that the force of the current deflected it down stream, so that its exact position could not be calculated by an oarsman. If the boat had undertaken and pursued a course wholly east of the strand and an oar had fouled on that portion of the strand deflected down stream and lying in the course of the skiff, a different problem might possibly be presented to us for consideration. But the case made on the evidence is. *213that the boat got west of the strand, and, as the strand was attached to the south end of the barge, it must necessarily cross back to the east of the strand in reaching the landing at the east side of the barge, and, in doing so, Byrnes fouled his oar on the sunken strand or cable. So that, so far as the human eye can see, the same result would have followed whether the strand had been deflected down stream or whether it had pursued a course directly towards the shore- from where it disappeared in the water. Assuming that appellant was not responsible for Byrnes’s acting as oarsman, assuming further that his negligent use of the oar too deeply under water caused the disaster and that the boat with proper rowing would have safely crossed the strand at that spot, it would seem that the case on this head is disposed of before the question of the assumption of risks is reached. But if not so disposed of, the question is in the case and the contention of appellant that a mandatory instruction, to the effect that Chrismer assumed the risk, should not have been refused, as it was, bespeaks consideration.
Held against the current by wires fastened at one' end to a dock up stream and to the barge at the other, it is self-evident that a barge so riding on the water would not of itself hold taut a strand at right angles to such wires, fastened to the south end of the barge and to the south shore. If such strand were kept taut above the water by other means its constant tendency would be to drag the barge shoreward and interfere with the work. The strand being put to the use of (1) working the barge shoreward, when such movement was necessary, and (2) to bring material from land, no reason is apparent why it might not be properly slackened into the water when out of use. That it was so' slackened for two days prior to the accident was known to decedent. The fact of the cable being in the water was also known to him. The whole plan of procedure was known to him and he had taken part .in putting all the appliances in *214position. That dangers attend all navigation and that peculiar dangers attended the navigation in question must be admitted, but these dangers of strand, cable, skiff, oars, oarlocks, barge, current and depth of water were all open and obvious to Chrismer, were incident to the business in hand and therefore were assumed by him as a matter of law in the absence of the active negligence of the master producing the injury. [Fugler v. Bothe, 117 Mo. 475; Holloran v. Union Iron & Foundry Company, 133 Mo. 470 ; 2 Current Law, p. 828, and cases cited; 1 Labatt, Master & Servant, sec. 3.] Appellant therefore was entitled to its mandatory instruction covering the risks indicated by the record.
As the result of the oral argument, the writer of this opinion differed from his brethren on the theory that appellant was liable for the negligence of Lambke in permitting Byrnes to row. He was inclined to the view that in navigating the boat Lambke was captain of the craft and stood in the shoes of the master as a vice-principal, but a patient examination of the record shows such view fanciful and unsound under the pleadings in this cause. Under the view entertained by us it will not be necessary to pass upon the other assignments of error.
Respondents ’ case should have been taken from the jury, and the judgment is therefore reversed.
All concur except Valliant, J., who dissents.